            Case 5:19-cv-00974-FB Document 66 Filed 12/17/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

BAE SYSTEMS RESOLUTION INC.,                        )
ET AL.,                                             )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )     CIVIL ACTION NO. SA-19-CA-0974-FB
                                                    )
MISSION TRANSPORT, LLC; ET AL.,                     )
                                                    )
       Defendants.                                  )

                          ORDER OF ADMINISTRATIVE CLOSURE

       On this date, the Court considered the status of the above styled and numbered cause. The Court

this date granted plaintiffs’ motion for a continuance until April 2, 2020 for the parties to file their

proposed scheduling order. Moreover, there are numerous defendants in this matter which have been

granted an extension to file an Answer or otherwise respond to plaintiffs’ complaint. Additionally,

plaintiffs inform the Court that there are other defendants who have not been served, and multiple

defendants are engaging in settlement discussions and have agreed to settlement terms. (Docket no. 63).

Two of those defendants have been dismissed from this suit as a result of such a settlement.

       Because this case cannot move forward until service is completed, and in light of the ongoing

settlement negotiations, the Court finds this case is appropriate for administrative closure. See Mire v.

Full Spectrum Lending, Inc., 389 F.3d 163, 167 (5th Cir. 2014) (“District courts frequently make use

of this device to remove from their pending cases suits which are temporarily active elsewhere (such

as before an arbitration panel or stayed (such as where a bankruptcy is pending). The effect of an

administrative closure is no different from a simple stay . . . .”). The Clerk’s office is therefore

DIRECTED to administratively close this case pending further Order of the Court.                Though
            Case 5:19-cv-00974-FB Document 66 Filed 12/17/19 Page 2 of 2




administratively closed, this case will still exist on the docket of this Court and may be reopened upon

request or on the Court’s own motion. Parties may continue to file motions and documents in the case.

       It is so ORDERED.

       SIGNED this 17th day of December, 2019.


                                        _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE




                                                   2
